IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 

 
NO. PD-0435-14

 
 
 
ROBERT CASTILLO, Appellant
 
v.
 
THE STATE OF TEXAS
 

 
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS  COUNTY

 
 
                        Per curiam.  Keasler and Hervey, JJ., dissent.
 
ORDER 
 
           The petition for discretionary review violates Texas Rule of Appellate Procedure
9.4(i)(3) because it does not contain a certificate of compliance.  See also Texas Rule of
Appellate Procedure 9.4(i)(2)(D).
                      The petition is struck.  See Texas Rule of Appellate Procedure 68.6.
                      The petitioner may redraw the petition.  The redrawn petition must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed: June 4, 2014
Do Not Publish